Exhibit 10.1
INDEPENDENT BANK GROUP, INC.
2013 EQUITY INCENTIVE PLAN


PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT
1.Agreement to Grant Restricted Stock Units. Subject to the conditions described
in this agreement (this “Restricted Stock Unit Agreement”) and in the
Independent Bank Group, Inc. 2013 Equity Incentive Plan (the “Plan”),
Independent Bank Group, Inc., a Texas corporation (the “Company”), hereby agrees
to grant to ____________________________ (“Participant”) an Award of restricted
stock units in respect of _____________ (____) shares (the “Restricted Stock
Units”) of common stock, $0.01 par value per share, of the Company (“Common
Stock”) at the target level. This Award of Restricted Stock Units shall be
effective as of the date (the “Grant Date”) of approval by the Committee. The
Grant Date is __________, 2020. All capitalized terms not otherwise defined
herein shall have the meanings set forth in the Plan, the terms of which are
incorporated herein by reference.
2.Vesting.
(a)Vesting Schedule. Subject to the satisfaction of the terms and conditions set
forth in the Plan and this Restricted Stock Unit Agreement, Participant shall
vest in the Restricted Stock Units based on the satisfaction of the performance
goals set forth on Exhibit A, provided the Participant is employed by the
Company and/or one of its Subsidiaries on the date that the Committee certifies
the level of performance.
(b)Change in Control. Upon the consummation of a Change in Control, any of the
Restricted Stock Units held by Participant that are then unvested and not
previously forfeited at the time of such Change in Control shall be treated in
accordance with Section 9 of the Plan.
(c)Termination of Employment Due to Death or Disability. All unvested Restricted
Stock Units shall immediately vest, with the performance goals set forth on
Exhibit A deemed satisfied at the target level, upon a termination of
Participant’s employment due to the death or Disability, subject to
Participant’s (or Participant’s estate’s or guardian’s) execution and
non-revocation of a release of claims in a form provided by the Company within
60 days following Participant’s termination of employment (or any longer period
required by applicable law).
(d)Termination of Employment for Good Reason or Without Cause. All unvested
Restricted Stock Units shall remain eligible to vest subject to the satisfaction
of the performance goals set forth on Exhibit A following a termination of
employment by the Participant for Good Reason, or by the Company not for Cause,
in each case, subject to Participant’s execution and non-revocation of a release
of claims in a form provided by the Company within 60 days following
Participant’s termination of employment (or any longer period required by
applicable law). Participant’s termination of employment shall not be deemed to
be for Good Reason unless (i) Participant has notified the Company in writing
describing the occurrence of one or more Good Reason events within ninety (90)
days after Participant first becomes aware of such occurrence (or should have
become aware of such occurrence), (ii) the Company fails to cure such Good
Reason event within thirty (30) days after its receipt of such written notice
and (iii) the termination of employment occurs within thirty (30) days following
such failure to cure. If the performance goals are deemed satisfied in
connection with a Change in Control pursuant to Section 9(a)(iii) of the Plan,
any unvested Restricted Stock Units determined to be earned shall vest on (A) if
Participant’s termination of employment under the circumstances described in
this Section 2(d) occurs prior to the Change in Control, effective as of the
Change in Control or (B) if Participant’s termination of employment under the
circumstances described in this Section 2(d) occurs following the Change in
Control, effective as of Participant’s termination of employment.
(e)Forfeited Restricted Stock Units. For the sake of clarity, references to
Restricted Stock Units do not include any previously forfeited Restricted Stock
Units.



--------------------------------------------------------------------------------



3.Forfeiture. Except as provided in Section 2(c) or 2(d) in the event of
Participant’s termination of employment by the Company or by Participant for any
other reason whatsoever, the unvested portion of the Restricted Stock Units held
by Participant at that time shall immediately be forfeited and canceled.
4.Issuance and Transferability.
(a)Issuance of Common Stock. Within 60 days following the vesting of any
Restricted Stock Unit in accordance with Section 2, the Company shall issue to
Participant one Share for each vested Restricted Stock Unit. To the extent a
Restricted Stock Unit does not vest in accordance with the provisions of this
Agreement, such Restricted Stock Unit shall be forfeited and no Shares shall be
issued with respect to such forfeited Restricted Stock Unit.
(b)Prohibition on Transfer. The Restricted Stock Units shall not be
transferable. No right or benefit hereunder shall in any manner be liable for or
subject to any debts, contracts, liabilities, or torts of Participant. Any
purported assignment, alienation, pledge, attachment, sale, transfer or other
encumbrance of the Restricted Stock Units, regardless of by whom initiated or
attempted, shall be void and unenforceable against the Company. If,
notwithstanding the foregoing, an assignment, alienation, pledge, attachment,
sale, transfer or other encumbrance of the Restricted Stock Units is effected by
operation of law, court order or otherwise, the affected Restricted Stock Units
shall remain subject to the risk of forfeiture, vesting requirement and all
other terms and conditions of this Restricted Stock Unit Agreement. In the case
of Participant’s death or Disability, Participant’s vested rights under this
Restricted Stock Unit Agreement (if any) may be exercised and enforced by
Participant’s guardian or legal representative.
5.Dividend Equivalents. In the event that the Company declares a cash dividend
on its Common Stock having a record date on or after the Grant Date and prior to
the date the vested Restricted Stock Units are settled, subject to any
reservations, conditions or restrictions set forth in this Restricted Stock Unit
Agreement and/or the Plan, Participant shall be entitled to Dividend Equivalents
equal to the per Share cash dividend(s) multiplied by the number of Shares
earned and payable under the Restricted Stock Units granted to Participant under
this Restricted Stock Unit Agreement, if any. Such Dividend Equivalents shall be
accrued on Participant’s behalf and paid in cash to Participant at the same
time, and otherwise under the same terms and conditions (including satisfaction
of all vesting requirements) as apply to the corresponding Restricted Stock
Units. In the event of the forfeiture of the Restricted Stock Units granted
under this Restricted Stock Unit Agreement, the Participant shall have no
further rights with respect to the corresponding Dividend Equivalents.
6.Reorganization of the Company. The existence of this Restricted Stock Unit
Agreement shall not affect in any way the right or power of the Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business; any merger or consolidation of the Company; any issue of bonds,
debentures, preferred or prior preference stock ahead of or affecting the
Restricted Stock Units or the rights thereof; the dissolution or liquidation of
the Company, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether of a similar
character or otherwise.
7.Certain Restrictions. By executing this Restricted Stock Unit Agreement,
Participant acknowledges that he will enter into such written representations,
warranties and agreements and execute such documents as the Company may
reasonably request in order to comply with the securities law or any other
applicable laws, rules or regulations, or with this Restricted Stock Unit
Agreement or the terms of the Plan.
8.Amendment and Termination. This Restricted Stock Unit Agreement or the Plan
may be amended or terminated in accordance with the terms of the Plan.



--------------------------------------------------------------------------------



9.Taxes and Withholdings.
(a)Tax Consequences. The vesting and/or sale of all or any portion of the
Restricted Stock Units may trigger tax liability. Participant agrees that he
shall be solely responsible for any such tax liability. Participant is
encouraged to contact his tax advisor to discuss any tax implications which may
arise in connection with the Restricted Stock Units.
(b)Withholding. Participant acknowledges that the settlement of Restricted Stock
Units and any accrued Dividend Equivalents granted pursuant to this Restricted
Stock Unit Agreement may result in federal, state or local tax withholding
obligations. Participant understands and acknowledges that the Company will not
issue Shares or make any payment of accrued Dividend Equivalents until it is
satisfied that appropriate arrangements have been made to satisfy any tax
obligation under this Restricted Stock Unit Agreement or the Plan and agrees to
make appropriate arrangements suitable to the Company for satisfaction of all
tax withholding obligations. Further, Participant hereby agrees and grants to
the Company the right to withhold from any payments or amounts of compensation,
payable in cash, shares or otherwise, in order to meet any tax withholding
obligations under this Restricted Stock Unit Agreement or the Plan. As such, if
the Company requests that Participant take any action required to effect any
action described in this Section 9 and to satisfy the tax withholding obligation
pursuant to this Restricted Stock Unit Agreement and the Plan, Participant
hereby agrees to promptly take any such action.
(c)Section 409A. For purposes of Section 409A of the Code (“Section 409A”), it
is intended that amounts payable pursuant to this Restricted Stock Unit
Agreement qualify for the short-term deferral exception under Treas. Reg.
Section 1.409A-1(b)(4) or any successor thereto, and all provisions of this
Award Agreement shall be construed and interpreted in a manner consistent with
such exception. In the event that it is determined that any amounts payable
pursuant to this Restricted Stock Unit Agreement do not qualify for the
short-term deferral exception under Treas. Reg. Section 1.409A-1(b)(4) or any
successor thereto, it is intended that the provisions of this Restricted Stock
Unit Agreement comply with Section 409A, and all provisions of this Restricted
Stock Unit Agreement shall be construed and interpreted in a manner consistent
with the requirements for avoiding taxes or penalties under Section 409A and any
similar state or local law. Except as permitted under Section 409A, any amounts
payable hereunder that constitute “nonqualified deferred compensation” (within
the meaning of Section 409A) may not be reduced by, or offset against, any
amount owing by Participant to the Company or any of its affiliates. To the
extent required by Section 409A, any amounts payable hereunder that constitute
nonqualified deferred compensation payable or provided to Participant upon a
termination of employment or Change in Control, as applicable, shall only be
paid or provided to Participant upon Participant’s separation from service
(within the meaning of Section 409A) or an event described in Section
409A(a)(2)(v) of the Code, respectively. Notwithstanding any other provision of
this Restricted Stock Unit Agreement to the contrary, if Participant is a
“specified employee” (within the meaning of Section 409A, as determined in
accordance with the methodology established by the Company), amounts that
constitute nonqualified deferred compensation that otherwise would be payable by
reason of Participant’s separation from service during the six-month period
immediately following such separation from service shall instead be paid or
provided on the first business day following the date that is six months
following Participant’s separation from service or any earlier date permitted by
Section 409A. If Participant dies following the separation from service and
prior to the payment of any amounts delayed on account of Section 409A, such
amounts shall be paid to the personal representative of Participant’s estate
within 30 days following the date of Participant’s death.
10.No Guarantee of Tax Consequences. The Company, Board and Committee make no
commitment or guarantee to Participant that any federal, state or local tax
treatment will apply or be available to any person eligible for benefits under
this Restricted Stock Unit Agreement and assumes no liability whatsoever for the
tax consequences to Participant.



--------------------------------------------------------------------------------



11.Confidentiality.
(a)Confidential Information in General. The Participant has and will have access
to and participate in the development of or be acquainted with confidential or
proprietary information and trade secrets related to the business of the Company
and its subsidiaries and affiliates (the “Companies”), including but not limited
to (i) business plans, operating plans, marketing plans, bid strategies, bid
proposals, financial reports, operating data, budgets, wage and salary rates,
pricing strategies and information, terms of agreements with suppliers or
customers and others, customer lists and customer information, credit files,
software programs, reports, correspondence, tapes, discs, tangible property and
specifications owned by or used in Company’s business, operating strengths and
weaknesses of the Companies’ officers, directors, employees, agents, suppliers
and customers, (ii) information pertaining to future developments such as, but
not limited to, research and development, future marketing, products,
distribution, delivery or merchandising plans or ideas, and potential new
distribution or business locations, and (iii) other tangible and intangible
property, which are used in the business and operations of the Companies but not
made publicly available (the “Confidential Information”); provided that the term
Confidential Information shall not include information that is available or
known to persons or entities outside of the Company otherwise than as a result
of a breach of a confidentiality agreement. By this Restricted Stock Unit
Agreement, the Participant agrees that he or she is being provided with access
to Confidential Information to which he or she has not previously had access.
(b)Assignment. The Participant hereby assigns to the Company, in consideration
of his employment, all Confidential Information that may be developed by the
Participant at any time during the term of this Restricted Stock Unit Agreement,
whether or not made or conceived during working hours, alone or with others,
which related, directly or indirectly, to businesses or proposed businesses of
the Companies, and the Participant agrees that all such Confidential Information
shall be the exclusive property of the Companies. The Participant shall
establish and maintain written records of all such Confidential Information with
respect to inventions or similar intellectual property for the benefit of the
Companies and shall execute and deliver to the Companies any specific
assignments or other documents appropriate to vest title in such Confidential
Information in the Companies or to obtain for the Companies legal protection for
such Confidential Information. Notwithstanding anything to the contrary in this
paragraph, the Participant shall be entitled to retain possession of any daily
journal which the Participant may make reflecting the Participant’s personal log
and notes. The Participant will furnish a copy of any retained daily journal to
the Company as requested.
(c)Nondisclosure. The Participant shall not disclose, use or make known for his
or another’s benefit any Confidential Information of the Companies or use such
Confidential Information in any way except in the best interests of the
Companies in the performance of the Participant’s duties under this Restricted
Stock Unit Agreement.
(d)Continuing Obligations. The obligations of the Participant under this
Section 11 shall survive the termination of the Participant’s employment and the
expiration or termination of this Restricted Stock Unit Agreement.
12.Return of Company’s Property. Immediately upon termination of the
Participant’s employment with the Company, the Participant shall deliver to the
Company all Confidential Information, documents, correspondence, notebooks,
reports, computer programs, names of full-time and part-time employees and
consultants, and all other materials and copies thereof (including computer
discs and other electronic media) relating in any way to the business of the
Company in any way obtained by the Participant during the period of his
employment with the Company. Immediately upon termination of the Participant’s
employment with the Company, the Participant shall deliver to the Company all
tangible property of Company in the possession of the Participant, including
without limitation, telephones, facsimile machines, computers, leased
automobiles and credit cards. The obligations of the Participant under this
Section 12 shall survive the termination of the Participant’s employment and the
expiration or termination of this Restricted Stock Unit Agreement.



--------------------------------------------------------------------------------



13.Noncompetition and Nonsolicitation.
(a)Noncompete. In consideration for (i) the grant to the Participant by the
Company, (ii) the provision of Confidential Information, and (iii) the execution
of this Restricted Stock Unit Agreement by the Company, and ancillary to the
otherwise enforceable agreements in this Restricted Stock Unit Agreement
(including Section 1 of this Restricted Stock Unit Agreement), for a period of
three (3) months following the termination of the Participant’s employment with
the Companies for any reason (the “Noncompetition Period”), the Participant will
not, directly or indirectly, without the written consent of the Board of
Directors of the Company, own, manage, operate, control, be employed by in the
same or in a similar manner to which he or she is employed by the Companies,
consult with or participate in or be connected with any entity owning or having
financial interest in, whether direct or indirect, a business entity which is in
the same line or lines of business as and competes with the Business of the
Companies (as defined below), if such business has a branch or other office of
any kind located within fifteen (15) miles of any branch or office of the
Companies, which the parties stipulate is a reasonable geographic area because
of the scope of the Companies’ operations and the Participant's employment with
the Company. For purposes of this Section 13(a), each of the following
activities, without limitation, shall be deemed to constitute proscribed
activities during the Noncompetition Period: to engage in, work with, have an
interest in (other than interests of less than 1% in companies with securities
traded on a nationally recognized stock exchange or interdealer quotation
system), advise, consult, manage, operate, lend money to (other than interests
of less than 1% in companies with securities traded on a nationally recognized
stock exchange or interdealer quotation system), guarantee the debts or
obligations of, or permit one’s name or any part thereof to be used in
connection with an enterprise or endeavor, either individually, in partnership
or in conjunction with any person or persons, firm, association, company or
corporation, whether as principal, director, agent, shareholder, partner,
employee, consultant or in any other manner whatsoever. The Participant may not
avoid the purpose and intent of this Section 13(a) by engaging in conduct within
the geographically limited area from a remote location through means such as
telecommunications, written correspondence, computer generated or assisted
communications, or other similar methods. “Business of the Companies” shall mean
the commercial banking business conducted by the Companies as of the date of
this Restricted Stock Unit Agreement.
(b)Nonsolicitation. For a period of one (1) year following the date of
termination (the “Nonsolicitation Period”), the Participant will not, directly
or indirectly, (i) solicit for employment, or advise or recommend any entity to
employ or solicit for employment, any person who is, or at any time during the
Noncompetition Period was, an employee of the Company, or (ii) solicit the
banking business of, or conduct any banking business with, any Restricted
Customer of the Company. For purposes of this Restricted Stock Unit Agreement,
“Restricted Customer” means any individual, corporation, limited liability
company, association, partnership, estate, trust, or any other entity or
organization to which the Companies marketed, attempted to or actually promoted
or provided products or services to at any time during the one (1) year
immediately prior to the Participant's last day of employment, and with respect
to which the Participant has participated in any efforts related to the
marketing, negotiation or provision of products or services, had contact with or
supervised employees who had contact with, or received Confidential Information
about, within the one (1) year immediately prior to Participant’s last day of
employment. This Section 13(b) is geographically limited to wherever any
Restricted Customer can be found or is available for solicitation or to do
business with, which the parties stipulate is a reasonable geographic area
because of the scope of the Companies’ operations and the Participant's
employment with the Company. The Participant may not avoid the purpose and
intent of this Section 13(b) by engaging in conduct within the geographically
limited area from a remote location through means such as telecommunications,
written correspondence, computer generated or assisted communications, or other
similar methods.
(c)Continuing Obligations. Notwithstanding any other provision of this
Restricted Stock Unit Agreement, the obligations of the Participant under this
Section 13 shall survive the termination of the Participant’s employment and the
expiration or termination of this Restricted Stock Unit Agreement until the end
of the Noncompetition Period.



--------------------------------------------------------------------------------



(d)Reasonable and Necessary. The Participant agrees that the above covenants are
reasonable and necessary agreements for the protection of the business interests
covered in the fully enforceable, ancillary agreements set forth in this
Restricted Stock Unit Agreement.
14.Severability. In the event that any provision of this Restricted Stock Unit
Agreement is, becomes or is deemed to be illegal, invalid, or unenforceable for
any reason, or would disqualify the Plan or this Restricted Stock Unit Agreement
under any law deemed applicable by the Board or the Committee, such provision
shall be construed or deemed amended as necessary to conform to the applicable
laws, or if it cannot be construed or deemed amended without, in the
determination of the Board or the Committee, materially altering the intent of
the Plan or this Restricted Stock Unit Agreement, such provision shall be
stricken as to such jurisdiction, the Participant or this Restricted Stock Unit
Agreement, and the remainder of this Restricted Stock Unit Agreement shall
remain in full force and effect.
15.Remedies. Participant acknowledges that Participant’s violation of any of the
covenants contained in Section 11 or 13 would cause irreparable damage to the
Companies in an amount that would be material but not readily ascertainable, and
that any remedy at law (including the payment of damages) would be inadequate.
Accordingly, Participant agrees that, notwithstanding any provision of this
Restricted Stock Unit Agreement to the contrary, in addition to any other
damages it is able to show, in the event of Participant’s violation of any of
the covenants contained in Section 11 or 13, the Companies shall be entitled
(without the necessity of showing economic loss or other actual damage) to (i)
cancel of any portion of this Award that is unvested as of the date of such
violation, (ii) the prompt repayment by Participant of the value of any portion
of this Award that has previously vested as of the date of such violation and
(iii) injunctive relief (including temporary restraining orders, preliminary
injunctions and permanent injunctions), without posting a bond, in any court of
competent jurisdiction for any actual or threatened breach of any of the
covenants set forth in Section 11 or 13, in addition to any other legal or
equitable remedies it may have. The preceding sentence shall not be construed as
a waiver of the rights that the Companies may have for damages under this
Restricted Stock Unit Agreement or otherwise, and all such rights shall be
unrestricted. The Noncompetition Period and Nonsolicitation Period shall be
tolled during (and shall be deemed automatically extended by) any period during
which Participant is in violation of the applicable covenants.
16.Terms of the Plan Control. This Restricted Stock Unit Agreement and the
underlying Award are made pursuant to the Plan. Notwithstanding anything in this
Restricted Stock Unit Agreement to the contrary, the terms of the Plan, as
amended from time to time and interpreted and applied by the Committee, shall
govern and take precedence.
17.Governing Law; Venue. This Restricted Stock Unit Agreement shall be construed
in accordance with (excluding any conflict or choice of law provisions of) the
laws of the State of Texas to the extent federal law does not supersede and
preempt Texas law. Venue for any action to enforce the provisions of this
Restricted Stock Unit Agreement shall lie solely in the state and federal
district courts located in Collin County, Texas. The parties hereby submit to
the exclusive jurisdiction of the courts of the State of Texas located in
McKinney, Texas, or the federal courts of the United States located in the
Northern District of the State of Texas in respect of any dispute relating to
this Restricted Stock Unit Agreement or to the transactions contemplated hereby.
The parties irrevocably waive, to the fullest extent permitted by law, any
objection that they may now or hereafter have to the personal and subject matter
jurisdiction of such courts to resolve any such dispute or to venue in McKinney,
Texas, including an objection based on forum non conveniens.
18.Consent to Electric Delivery; Electronic Signature. Except as otherwise
prohibited by law, in lieu of receiving documents in paper format, Participant
agrees, to the fullest extent permitted by law, to accept electronic delivery of
any documents that the Company may be required to deliver (including, but not
limited to, prospectuses, prospectuses supplements, grant or award notifications
and agreements, account statements, annual and quarterly reports, and all other
forms of communications) in connection with this and any other Award made or
offered by the Company. Electronic delivery may be via a Company electronic mail
system or by reference to a location on a Company intranet to which Participant
has access. Participant hereby consents to any and all procedures the Company
has established or may establish for an electronic signature system for delivery
and acceptance of any such documents that the Company may be required to
deliver, and agrees that his electronic signature is the same as, and shall have
the same force and effect as, his manual signature.
[signature blanks follow]



--------------------------------------------------------------------------------



Executed: ______________________________


    INDEPENDENT BANK GROUP, INC.






    By:        
        David R. Brooks
        Chairman and CEO




Accepted: ______________________________




    PARTICIPANT:




        
    Signature
    
    Name Printed:     


    Address of Record:
        
        
        








--------------------------------------------------------------------------------



Exhibit A
The Restricted Stock Units determined to be earned and eligible to vest under
this Restricted Stock Unit Agreement shall be determined in accordance with this
Exhibit A.
Definitions
“Core Income” means net income after taxes and extraordinary items, less net
income attributable to noncontrolling interest, gain on the sale of held to
maturity and available for sale securities, amortization of intangibles,
goodwill and nonrecurring items.
“Core ROATCE” means Core Income as a percent of average tangible common equity.
“Peer Group” means Texas Capital Bancshares, Inc., Cullen/Frost Bankers, Inc.,
Prosperity Bancshares, Inc., Pinnacle Financial Partners, Inc., Bank OZK,
BancorpSouth Bank, Old National Bancorp, United Bankshares, Inc., Ameris
Bancorp, Atlantic Union Bankshares Corporation, Cadence Bancorporation, South
State Corporation, Hilltop Holdings Inc., Glacier Bancorp, Inc., First Financial
Bancorp., Trustmark Corporation, Renasant Corporation, Heartland Financial USA,
Inc., United Community Banks, Inc., First Merchants Corporation, First Financial
Bankshares, Inc. and Veritex Holdings, Inc.
“Performance Period” means the period from July 1, 2020 through June 30, 2024.
“Relative Core ROATCE” means the simple average of the Company’s Core ROATCE for
the Performance Period relative to the simple average of the Core ROATCE of each
member of the Peer Group for the Performance Period. The simple average of Core
ROATCE for the Performance Period shall be determined by averaging Core ROATCE
for each annual period (i.e., July 1 to June 30) of the Performance Period. If
Core ROATCE is not available for any member of the Peer Group, the Committee
may, in its discretion, exclude that Peer Group member from the determination of
Relative Core ROATCE or determine Relative Core ROATCE using the most recent
information available for the Peer Group member.
Performance Goals
The percentage of the Restricted Stock Units (and related accrued dividends)
that are earned and vest upon the Committee’s certification of the performance
goals shall be determined as follows:
•If the Company’s Relative Core ROATCE is less than the 25th percentile of the
Peer Group, none of the Restricted Stock Units shall be eligible to vest.
•If the Company’s Relative Core ROATCE is at the 25th percentile of the Peer
Group, 50% of the target number of Restricted Stock Units (rounded to the
nearest whole share) shall be eligible to vest.
•If the Company’s Relative Core ROATCE is at the 50th percentile of the Peer
Group, 100% of the target number of Restricted Stock Units shall be eligible to
vest.
•If the Company’s Relative Core ROATCE is at or above the 75th percentile of the
Peer Group, 150% of the target number of Restricted Stock Units shall be
eligible to vest.
If the Company’s Relative Core ROATCE is between the levels indicated above, the
number of Restricted Stock Units that vest shall be determined based on
straight-line interpolation between the two nearest vesting levels described
above.
Committee Discretion
The Committee shall, in its sole discretion, determine the extent to which the
performance goals are satisfied. The Committee shall certify the satisfaction of
the performance goals as soon as reasonably practicable following the end of the
Performance Period (and in no event later than September 30, 2024).

